Citation Nr: 0911171	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980, and from September 1981 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran's right knee arthritis and left knee 
arthritis are both productive of limitation of motion; 
flexion is not limited to less than 45 degrees in either knee 
and extension is not limited to more than 5 degrees in either 
knee.

2.  Neither knee disability is productive of recurrent 
subluxation or lateral instability.

3.  The Veteran's left knee disability is manifested by 
frequent episodes of effusion, pain and catching.

4.  The Veteran's right knee disability is not manifested by 
locking or effusion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2008).



2.  The criteria for a disability rating or 20 percent, but 
not higher, for left knee disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking disability ratings in excess of 10 
percent for right and left knee arthritis.  The Board notes 
that the Veteran was assigned a temporary disability rating 
of 100 percent from December 26, 2002, to January 31, 2003, 
for right knee arthritis, and a temporary disability rating 
of 100 percent from April 29, 2004, to June 30, 2004, for 
left knee arthritis.  The propriety of these temporary 
ratings is not on appeal.  Thus, the Board will consider the 
propriety of the Veteran's rating for left knee arthritis 
prior to December 26, 2002 and after January 31, 2003, and 
the propriety of the Veteran's rating for right knee 
arthritis prior to April 29, 2004, and after June 30, 2004.

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.


The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in June 2005 and March 2006.  These letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disabilities and the effect that 
worsening has on his employment and daily life.  They 
provided appropriate notice with respect to the effective-
date element of the claim.  They also included information on 
how VA determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disabilities on the veteran's employment, 
and statements from persons concerning their observations of 
how the disabilities have affected the veteran.  They also 
informed the veteran of the assistance that VA would provide 
to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to increased ratings.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There 
is no reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, evidence associated with the Veteran's worker's 
compensation claim, and evidence obtained from the Veteran's 
employer.  Moreover, the Veteran has been afforded several VA 
examinations in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Arthritis due to trauma is rated as degenerative arthritis.  
38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5010.  DC 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated as 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated as 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated as 30 percent 
disabling.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran was granted service connection for chondromalacia 
of the right knee and degenerative joint disease (arthritis) 
of the left knee in a February 1996 rating decision, which 
also assigned a noncompensable ratings for the disabilities.  
In a February 1999 rating decision, the disability of the 
Veteran's right knee was reclassified as arthritis, and the 
ratings for the Veteran's left and right knee disabilities 
were increased to 10 percent.

In March 2003, the Veteran filed his current claims for 
increased ratings for his left and right knee disabilities.

VA treatment notes indicate that in September 2002 the 
Veteran complained of pain and occasional catching in the 
right knee joint.  The Veteran was noted to have had full 
range of motion, no swelling, and minimal pain in the medial 
compartment area, with no other pathology.  In October 2002, 
the Veteran complained of pain, clicking, and instability of 
the right knee.  Magnetic resonance imaging (MRI) of the 
right knee showed normal appearance of the anterior aspect of 
the distal femur in the intercondylar notch, simple bone 
cysts in the distal femur, diminutive lateral meniscus, and 
an otherwise normal study.  

Private treatment records indicate that the Veteran injured 
his left knee in a work-related injury in December 2002.  On 
examination of the knee in December 2002, there were 
tenderness over the medial collateral and lateral collateral, 
as well as lateral joint line, palpable effusion, and no 
gross instability on valgus or varus test.  The Veteran was 
diagnosed as having knee strain with effusion.  

On December 26, 2002, the Veteran underwent right knee 
surgery in which the medial meniscus, synovium and condyle of 
the femur were shaved.  During the procedure, it was noted 
that there was a 40 percent tear of the anterior cruciate 
ligament.  Based upon the need for convalescence following 
this procedure, the Veteran was granted a temporary total 
rating from December 26, 2002, through January 2003.

On a May 2003 VA examination, the left knee was swollen, 
tender around the entire patellar-femoral area, and positive 
for crepitus.  There was no laxity, and range of motion was 
from 0 to 130 degrees passive and active after fatiguing.  
The Veteran was noted to be weaker on the left than on the 
right.  The right knee was noted not to be swollen, but to be 
tender.  It was positive for crepitus but no laxity.  

November 2003 VA treatment notes indicate range of knee 
motion from 0 to 90 degrees, with point tenderness over the 
medial joint line, negative Lachman's, and pain over the 
medial compartment.  Collaterals and cruciates were intact, 
there was no effusion, and there was negative patellar 
compression.  

Private treatment records dated from January 2003 to April 
2004 indicate complaints of left knee pain, particularly with 
activity, and diagnoses of left knee lateral meniscus tear 
and chondromalacia.  On examination of the left knee, 
findings repeatedly included effusion, tenderness, crepitus, 
good medial and lateral glide bilaterally, no ligamentous 
laxity, and good stability.  Range of motion was noted to be 
0 to 130 degrees in February 2003.  February 2003 private 
treatment notes also indicate a diagnosis of chondromalacia 
of the left knee, and that the Veteran had no pain when 
standing or walking, but had pain when using stairs or 
squatting.  Flexion and extension were noted to be within 
normal limits, with flexion strength 4/5 and extension 
strength 4+/5.

The Veteran underwent a left knee meniscectomy and lateral 
release arthroscopically on  April 29, 2004.  Based on the 
need for convalescence following the procedure, he was 
granted a temporary total rating from April 29, 2004, through 
June 2004.

Private treatment records dated from July 2004 to May 2005 
indicate continued treatment for left knee pain, particularly 
with going up and down steps, kneeling, and squatting.  The 
Veteran also complained of catching in his knee.  The left 
knee was noted to show equal range of motion, with good 
strength and tone, and the Veteran stood without difficulty 
and walked with a normal heal-toe gait progression.  
Tenderness with patellofemoral compression, mild crepitus, 
and effusion were noted.  Ligaments were noted to be stable 
in both knees.  In December 2004, the Veteran was noted to 
have full extension of the knees, with pain on flexion beyond 
about 120 degrees on the left compared with 140 on the right, 
but passively the examiner could push the Veteran further.  
On a February 2005 examination, there was a large effusion of 
the left knee, but good range of motion.  During this period 
of time, the Veteran was noted to be limited to light work, 
with standing limited to 2 to 3 hours daily, walking limited 
2 to 3 hours daily, the Veteran restricted from kneeling, 
squatting or climbing steps, and lifting was limited to 20 
pounds with frequent lifting and carrying objects.  

On an April 2005 private musculoskeletal evaluation of the 
lower extremities, the Veteran had active and passive flexion 
of the right knee to 135 degrees, active flexion of the left 
knee to 130 degrees, and passive flexion of the left knee to 
135 degrees, with muscle power 5/5 on the right and left.  
The Veteran had extension to 0 degrees bilaterally, both 
active and passive, with muscle power 5/5.  The Veteran's 
gait was consistent and normal, and palpation of the left 
knee revealed mild tenderness at the anterolateral joint 
line.  It was noted that the left knee appeared stable, but 
with mild tenderness to palpation at the anterolateral joint 
line.  No abnormalities of gait were noted, and motion was 
smooth and uninterrupted.

A June 2005 private work evaluation report indicates that 
assessment of the Veteran's physical abilities indicated that 
the Veteran's target job was special delivery messenger. 

On a July 2005 VA examination, the Veteran's gait was 
described as antalgic.  Left knee range of motion showed 
active and passive motion from 0 to 75 degrees with pain 
beginning at 70 degrees, and range of motion against strong 
resistance from 0 to 85 degrees, with pain beginning at at 80 
degrees.  There was no additional limitation of motion on 
repetitive use.  Right knee range of motion testing revealed 
active and passive range of motion from 0 to 70 degrees with 
pain beginning at 60 degrees, and range of motion against 
strong resistance from 0 to 80 degrees with pain beginning at 
80 degrees.  There was no additional loss of motion on 
repetitive use.  The Veteran's right knee was noted to be 
productive of crepitus, tenderness, painful movement, 
guarding of movement, with clicking and snapping, but no 
grinding or instability.  No effusion, dislocation, or 
locking was noted.  Popping and tenderness of the medial 
meniscus were noted.  The Veteran's left knee was noted to be 
productive of effusion, tenderness and painful movement, with 
no crepitation, clicking, snapping, grinding, or instability.  
Strength was noted to be 5/5 bilaterally with sensation 
intact.  The Veteran was noted to have a slight limp favoring 
the right leg, and to wear an unloader brace on the right 
knee.  It was noted that the Veteran's condition had had 
occupational effects, to include resulting in being assigned 
different duties at work.

August 2005 to September 2006 treatment notes indicate 
continued pain and tenderness of the lateral joint line of 
the left knee.  They also indicate findings of no 
instability, crepitation on resisted extension, no obvious 
muscle atrophy, good range of motion, good strength and tone, 
and normal gait..

An April 2006 letter from the Veteran's employer indicates 
that due to the Veterans' restrictions regarding his 
employment-related condition, the Veteran was being offered a 
permanent modified position, effective in April 2006, in 
accordance with the physical restrictions prescribed by 
medical providers. 

On a May 2006 VA examination, the Veteran reported weakness, 
stiffness, swelling, instability, locking, and fatigability 
of both knees, with no dislocation or recurrent subluxation 
of either knee.  On examination, the Veteran had a normal 
gait.  His right knee was tender medially, laterally, and 
posteriorly.  It was noted to have crepitus, no swelling, no 
deformity, and no laxity.  He extended his right knee to +2 
degrees actively, 0 degrees passively, and 0 degrees after 
fatiguing, all with pain.  He flexed the right knee from +2 
to 110 actively, 0 to 115 degrees passively, and 0 to117 
degrees after fatiguing, all with pain.  The left knee was 
tender medially, laterally, anteriorly, and posteriorly.  He 
had crepitus and swelling of the left knee, but no deformity 
or laxity.  Left knee extension was to +3 degrees actively, 0 
degrees passively, and 0 degrees after fatiguing, all with 
pain.  Flexion on the left was from +3 to 95 degrees 
actively, 0 to 100 degrees passively, and 0 to 110 degrees 
after fatiguing, all with pain.  Strength of both lower 
extremities was normal, and there was no decrease in the 
range of motor joint function from pain, fatigue, weakness, 
or lack of endurance following repetitive use. 

On September 2007 VA examination, gait was noted to be 
normal.  Examination of both the right and left knees 
revealed painful movement, but no crepitation, clicks, snaps, 
grinding, or instability.  Active range of motion for both 
knees was from 0 degrees of extension to 130 degrees of 
flexion, with no objective evidence of pain and no additional 
limitations after three repetitions of range of motion.  It 
was noted that the Veteran had full time employment, with one 
week lost from work during the last 12-month period, and the 
resulting work problem of being assigned different duties.

The Veteran's representative submitted an August 2007 
statement contending that the Veteran's condition had 
worsened to the degree that it affected his ability to 
operate professionally without extreme pain and discomfort, 
and that such limitations negatively affected the Veteran's 
ability to maintain and sustain performance levels that 
existed prior to the worsening of his condition.  





Analysis

After reviewing the record, the Board finds that the 
Veteran's left knee disability warrants an increased rating 
of 20 percent and his right knee disability does not warrant 
more than a 10 percent rating.

With respect to the left knee, the foregoing evidence shows 
that the Veteran has meniscal damage for which he required 
surgery and that he has had frequent episodes of effusion, 
pain and complaints of catching.  The Board has determined 
that he has sufficient functional impairment of the left knee 
to warrant a 20 percent rating under Diagnostic Code 5258 
throughout the period of this claim.

None of the evidence shows locking or effusion in the right 
knee during the period of the claim so the right knee does 
not warrant a higher rating under Diagnostic Code 5258.

While separate ratings may be granted based on limitation of 
flexion and limitation of extension of the same knee joint, 
it would violate the rule against pyramiding to assign a 
rating under DC 5258 and a separate rating based on 
limitation of motion.  

In addition, the objective evidence uniformly shows that 
extension of the knees has not been limited to more than 5 
degrees, even after repetitive testing and consideration of 
all relevant disability factors.  For the most part, the 
Veteran's left and right knee extension has been noted to be 
essentially normal.  The most limited either knee has been 
noted to be is to 3 degrees of extension, even with 
consideration of all pertinent disability factors.  
Therefore, neither disability warrants even a compensable 
rating under DC 5261.  

In addition, the Veteran's left and right knee flexion has 
consistently been noted to be well above 60 degrees, even 
with factors such as pain and repetitive use taken into 
consideration.  The highest degree of limitation flexion for 
either knee noted during the relevant period is 70 degrees, 
and most measurements indicate normal or nearly normal 
flexion.  Even with consideration of all pertinent disability 
factors, it is clear that the limitation of flexion of both 
knees does not more nearly approximate the limitation to 30 
degrees required for a 20 percent rating than the limitation 
of flexion to 45 degrees contemplated by a 10 percent rating.  
Therefore, neither disability would warrant more than a 10 
percent rating under DC 5260. 

Also, a separate rating under DC 5257 is not warranted for 
either knee, as the Veteran's knee disabilities are 
productive of neither recurrent subluxation nor lateral 
instability.  Despite occasional reports by the Veteran of 
knee instability, the objective evidence consistently shows 
that the veteran's knees were found to be stable.  To the 
extent that the veteran's contentions are in conflict with 
the medical evidence, the Board has found the medical 
evidence to be more probative because the medical findings 
are objective and consistent.

The Board further notes that a separate rating may not be 
assigned under DC 5259 because the symptomatology 
contemplated by DC 5259 is not separate and distinct from 
that contemplated by DC 5260 and DC 5258.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a rating in excess of those discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's representative's August 
2007 statement contending that the Veteran's condition has 
worsened to the degree that it affects his ability to operate 
professionally without extreme pain and discomfort, and that 
such limitations negatively affect the Veteran's ability to 
maintain performance levels that existed prior to the 
worsening of his condition.  The Board does not doubt that 
the knee disabilities have impacted the Veteran at work.  
This is clearly shown by the record; however, the assigned 
ratings of 10 percent and 20 percent reflect that the 
disabilities are productive of impairment in earning 
capacity.

In addition, the record reflects that the Veteran has not 
required frequent hospitalizations for either disability and 
that the manifestations of both disabilities are contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned ratings, to include the 20 percent rating granted 
herein.  

Moreover, to the extent that the Veteran argues that 
limitations caused by his knee disabilities negatively affect 
his ability to maintain performance levels, and thus prevent 
the Veteran from obtaining a more lucrative occupational 
position, the Board notes that when the RO or Board evaluates 
whether the criteria in the rating schedule adequately 
correspond to the symptomatology and severity of a claimant's 
disability, § 3.321(b)(1) does not contemplate or require a 
calculation of the income that may not have been realized 
because of a service-connected disability.  Thun, 22 Vet. 
App. at 117.  Rather, it requires an assessment of whether 
the veteran's schedular disability rating adequately 
contemplates the average impairment in earning capacity from 
the veteran's disability.  Id. at 116 (explaining that 
"given that the average impairment in earning capacity is 
the standard, within the current rating schedule, many 
veterans receiving benefits may experience a greater or 
lesser impairment of earning capacity than average as a 
result of their disability," but that "extraschedular 
consideration cannot be used to undo the approximate nature 
that results from the rating system based on average 
impairment of earning capacity authorized by Congress.").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
either claim for extra-schedular consideration.  


ORDER

A disability rating in excess of 10 percent for right knee 
disability is denied.

An increased disability rating of 20 percent, but not higher, 
for left knee disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


